       Case 1:18-cr-00252-RJA-HKS Document 9 Filed 12/20/18 Page 1 of 2




   IN THE DISTRICT COURT OF THE UNITED STATES
           For the Western District of New York
                            _______________________________

                                                         OCTOBER 2018 GRAND JURY
                                                         (Impaneled 10/24/2018)


THE UNITED STATES OF AMERICA                             INDICTMENT

              -vs-                                       Violations:

ELIZABETH HARRISON                                       Title 18, United States Code,
a/k/a Dynamite a/k/a D a/k/a Liz                         Sections 2261A(2) and 1001(a)(2)
                                                         (2 Counts)


                                         COUNT 1
                                       (Cyberstalking)

                               The Grand Jury Charges That:

       From in or about October 2018 until on or about November 2, 2018, the exact dates

being unknown to the Grand Jury, in the Western District of New York, and elsewhere, the

defendant, ELIZABETH HARRISON a/k/a Dynamite a/k/a D a/k/a Liz, with the intent

to injure, harass, and intimidate another person, that is, Victim 1, a person known to the

Grand Jury, knowingly used an interactive computer service, an electronic communication

service, an electronic communication system of interstate commerce, and other facilities of

interstate and foreign commerce, namely, a cellular telephone and the internet, to engage in

a course of conduct that caused, attempted to cause, and would be reasonably expected to

cause, substantial emotional distress to Victim 1.

       All in violation of Title 18, United States Code, Sections 2261A(2)(B) and

2261(b)(5).
       Case 1:18-cr-00252-RJA-HKS Document 9 Filed 12/20/18 Page 2 of 2




                                         COUNT 2
                                     (False Statements)

                          The Grand Jury Further Charges That:

       On or about November 2, 2018, in the Western District of New York, the defendant,

ELIZABETH HARRISON a/k/a Dynamite a/k/a D a/k/a Liz, in a matter within the

jurisdiction of the executive branch of the Government of the United States, did knowingly

and willfully make materially false, fictitious, and fraudulent statements and representations,

that is, the defendant did state to a Deputy of the United States Marshals Service that her

name was “Deborah,” and that Elizabeth Harrison a/k/a “Liz” was not at 40 Northland

Avenue, Buffalo, New York, when, in truth and in fact, and as the defendant then and there

knew, her name was not “Deborah,” and she in fact was Elizabeth Harrison and was in fact

present at 40 Northland Avenue, Buffalo, New York at the time she made the statements and

representations.

       All in violation of Title 18, United States Code, Section 1001(a)(2).

DATED: Rochester, New York, December 20, 2018.

                                           JAMES P. KENNEDY, JR.
                                           United States Attorney

                                    By:    s/ROBERT A. MARANGOLA
                                           Assistant United States Attorney
                                           United States Attorney=s Office
                                           Western District of New York
                                           100 State Street, Suite 500
                                           Rochester, New York 14614
                                           (585) 263-6760, ext. 23980
                                           Robert.marangola@usdoj.gov
A TRUE BILL:

s/FOREPERSON
FOREPERSON


                                              2
